                Case 3:20-cv-08000-CRB Document 28 Filed 04/12/21 Page 1 of 3


1   1    MICHAEL W. RUPPRECHT, ESQ. (SB #62595)
         VALERIE A. KRAML, ESQ. (SB #266933)
    2    GVM LAW, LLP
         1000 Main Street, Suite 300
    3    Napa, CA 94559
         707/252-9000
    4    Fax: 707/252-0792
         E-mail: mrupprecht@gvmlaw.com
    5            vkraml@gvmlaw.com
    6    Attorneys for Plaintiffs, EDMOND F. BROVELLI, JR.,
         Individually, and as Trustee of THE BROVELLI FAMILY
    7    TRUST 2A
    8

    9                                  UNITED STATES DISTRICT COURT
    10                              NORTHERN DISTRICT OF CALIFORNIA
    11
                                                      Case No. 3:20-cv-08000
    12   EDMOND F. BROVELLI, JR.,
         Individually, and as Trustee of THE          AMENDED STIPULATION AND
    13   BROVELLI FAMILY TRUST 2A,                    [PROPOSED] ORDER DISMISSING
                                                      ACTION WITHOUT PREJUDICE
    14                        Plaintiffs,
    15   vs.                                          HON. CHARLES R. BREYER
    16   INDEPENDENCE REALTY OPERATING
         PARTNERSHIP, LP, a Delaware limited
    17   partnership; INDEPENDENCE REALTY
         TRUST, INC., a Maryland corporation;
    18   INDEPENDENCE REALTY ADVISORS,
         LLC, a Delaware limited liability company;
    19   IRT CARRINGTON APARTMENTS
         OWNER, LLC, a Delaware limited liability
    20   company,
    21                        Defendants.
    22

    23           This Stipulation is entered into by and among Plaintiffs, EDMOND F. BROVELLI, JR.,
    24   Individually, and as Trustee of THE BROVELLI FAMILY TRUST 2A (“Plaintiffs”), and
    25   Defendants, INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
    26   partnership; INDEPENDENCE REALTY TRUST, INC., a Maryland corporation;
    27   INDEPENDENCE REALTY ADVISORS, LLC, a Delaware limited liability company; IRT
    28   CARRINGTON APARTMENTS OWNER, LLC, a Delaware limited liability company,


                                                    1
               AMENDED STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITHOUT PREJUDICE
                  Case 3:20-cv-08000-CRB Document 28 Filed 04/12/21 Page 2 of 3


1   1    (collectively, “Defendants”), by and through their respective attorneys of record.

    2                                                   RECITALS

    3              WHEREAS, on July 31, 2020, Independence Realty Trust, Inc. and Independence Realty

    4    Operating Partnership, LP filed a lawsuit against USA Carrington Park 20, LLC, in the Superior

    5    Court of the State of Delaware, Case No. N20C-07-316-FWW (the “Delaware Action”);

    6              WHEREAS, on November 13, 2020, Plaintiffs filed their Complaint in this matter (the

    7    “California Action”) [Dkt. 1];

    8              WHEREAS, on March 12, 2021, Defendants filed a Motion to Dismiss or Stay Pursuant to

    9    the First-to-File Rule and Dismiss Pursuant to F.R.C.P. 12(b)(1) & (6) [Dkt. 23].

    10                                                STIPULATION

    11             IT IS HEREBY STIPULATED by and between all parties, by and through their respective

    12   counsel, as follows:

    13             1.     The parties agree to a voluntary dismissal without prejudice of the California Action;

    14             2.     The parties agree that each party shall bear its own attorneys’ fees, expenses and

    15   costs;

    16             3.     The parties agree that Plaintiffs may, have the right to, and shall file a pleading in the

    17   Delaware Action against Defendants, including all of the causes of action and allegations in or

    18   relating to the California Action;

    19             4.     The parties agree that Defendants do not waive and hereby explicitly preserve any

    20   and all defenses available to them as to any claims, including the claims filed in this Action, that

    21   any of the Plaintiffs shall file in the Delaware Action, and that Defendants may assert those

    22   defenses in any form or on any motion that they believe appropriate in the Delaware Action;

    23   provided, however, that Defendants do not have and shall not assert the defense of collateral

    24   estoppel or the doctrine of res judicata in the Delaware Action with respect to the claims and

    25   allegations asserted in the California Action that will be asserted in the Delaware Action; and

    26             5.     The parties agree that the above-captioned action be and hereby is dismissed without

    27   prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii).

    28   ///


                                                    2
               AMENDED STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITHOUT PREJUDICE
              Case 3:20-cv-08000-CRB Document 28 Filed 04/12/21 Page 3 of 3


1   1           IT IS SO STIPULATED.

    2    Dated: April 9, 2021                          GVM LAW, LLP

    3

    4                                                  By     /s/ Michael W. Rupprecht
                                                              MICHAEL W. RUPPRECHT
    5                                                         Attorneys for Plaintiffs, EDMOND F.
                                                              BROVELLI, JR., Individually and as Trustee
    6                                                         of THE BROVELLI FAMILY TRUST 2A
    7    Dated: April 9, 2021                          COZEN O’CONNOR
    8

    9                                                  By     /s/ Andrew W. Hutchison
                                                              ANDREW M. HUTCHISON
    10                                                        Attorneys for Defendants, INDEPENDENCE
                                                              REALTY OPERATING PARTNERSHIP, LP;
    11                                                        INDEPENDENCE REALTY TRUST, INC.;
                                                              INDEPENDENCE REALTY ADVISORS,
    12                                                        LLC and IRT CARRINGTON
                                                              APARTMENTS OWNER, LLC
    13

    14                                             ATTESTATION

    15          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

    16   document has been obtained from the other Signatory, which shall serve in lieu of his signature on

    17   the document.

    18   Dated: April 9, 2021                                       /s/ Michael W. Rupprecht
                                                                  MICHAEL W. RUPPRECHT
    19

    20

    21             [PROPOSED] ORDER DISMISSING ACTION WITHOUT PREJUDICE
    22
                PURSUANT TO STIPULATION, IT IS SO ORDERED.
    23
                  April 12, 2021
         DATED: ______________________
    24

    25
                                                       HONORABLE CHARLES R. BREYER
    26

    27

    28


                                                  3
             AMENDED STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITHOUT PREJUDICE
